In an action for separation the supplemental answer alleges plaintiff’s adultery as an affirmative defense and defendant counterclaims for divorce and for the return of certain personal property alleged to belong to him. Plaintiff appeals from an order insofar as it denies her motion to strike certain paragraphs from the supplemental answer or for alternative relief. Order, insofar as appealed from, affirmed, without costs. No opinion. Nolan, P. J., Wenzel, MacCrate, Schmidt and Beldoek, JJ., concur.